UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 10)* THE NEW YORK TIMES COMPANY (Name of Issuer) Class A Common Stock of $.10 par value (Title of Class of Securities) (CUSIP Number) Theodore R. Wagner Carter Ledyard & Milburn LLP 2 Wall Street, New York, New York 10005 (212) 732-3200 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) April 28, 2012 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Sections 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box []. NOTE:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 NAME OF REPORTING PERSON:James M. Cohen I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY): Not Applicable 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP:(a) [X] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS: NOT APPLICABLE 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e):[] 6 CITIZENSHIP OR PLACE OF ORGANIZATION: United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER:160,517 8 SHARED VOTING POWER:7,488,247 9 SOLE DISPOSITIVE POWER:160,517 10 SHARED DISPOSITIVE POWER:7,488,247 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 7,648,764 shares 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES[√] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 5.17%* 14 TYPE OF REPORTING PERSON: IN *Based on 147,225,126shares of Class A Stock outstanding and the 740,430 shares of Class A Stock issuable upon conversion of Class B Stock owned by the filing person and the 1997 Trust. 2 1 NAME OF REPORTING PERSON:Joseph Perpich I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY): Not Applicable 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP:(a) [X] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS: NOT APPLICABLE 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e):[] 6 CITIZENSHIP OR PLACE OF ORGANIZATION: United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER:81,474 8 SHARED VOTING POWER:6,439,007 9 SOLE DISPOSITIVE POWER:81,474 10 SHARED DISPOSITIVE POWER:6,439,007 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 6,520,481 shares 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES[√] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 4.41%* 14 TYPE OF REPORTING PERSON: IN *Based on 147,225,126shares of Class A Stock outstanding and the 738,810 shares of Class A Stock issuable upon conversion of Class B Stock owned by the filing person and the 1997 Trust. 3 1 NAME OF REPORTING PERSON:Gertrude Golden I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY): Not Applicable 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP:(a) [X] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS: NOT APPLICABLE 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e):[] 6 CITIZENSHIP OR PLACE OF ORGANIZATION: United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER:79,929 8 SHARED VOTING POWER:6,440,125 9 SOLE DISPOSITIVE POWER:79,929 10 SHARED DISPOSITIVE POWER:6,440,125 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 6,520,054 shares 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES[√] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11):4.41%* 14 TYPE OF REPORTING PERSON: IN *Based on 147,225,126shares of Class A Stock outstanding and the 739,928 shares of Class A Stock issuable upon conversion of Class B Stock owned by the filing person and the 1997 Trust. 4 1 NAME OF REPORTING PERSON:Michael Golden I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY): Not Applicable 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP:(a) [X] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS: NOT APPLICABLE 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e):[] 6 CITIZENSHIP OR PLACE OF ORGANIZATION: United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER:377,479 8 SHARED VOTING POWER:6,594,979 9 SOLE DISPOSITIVE POWER:377,479 10 SHARED DISPOSITIVE POWER:6,594,979 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 6,972,458 shares 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES[√] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11):4.70%* 14 TYPE OF REPORTING PERSON: IN *Based on 147,225,126shares of Class A Stock outstanding, the 739,930 shares of Class A Stock issuable upon conversion of Class B Stock owned by the filing person and the 1997 Trust, the 19,033 shares of Class A Stock issuable upon vesting of the filing person’s stock-settled restricted stock units and the 354,921 shares of Class A Stock issuable upon exercise of the filing person’s options. 5 1 NAME OF REPORTING PERSON:Steven Green I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY): Not Applicable 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP:(a) [X] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS: NOT APPLICABLE 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e):[] 6 CITIZENSHIP OR PLACE OF ORGANIZATION: United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER:50,000 8 SHARED VOTING POWER:6,439,007 9 SOLE DISPOSITIVE POWER:50,000 10 SHARED DISPOSITIVE POWER:6,439,007 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 6,489,007 shares 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES[√] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 4.39%* 14 TYPE OF REPORTING PERSON: IN *Based on 147,225,126shares of Class A Stock outstanding and the 738,810 shares of Class A Stock issuable upon conversion of Class B Stock owned by the filing person and the 1997 Trust. 6 1 NAME OF REPORTING PERSON:Carolyn Greenspon I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY): Not Applicable 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP:(a) [X] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS: NOT APPLICABLE 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e):[ ] 6 CITIZENSHIP OR PLACE OF ORGANIZATION: United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER:13,870 8 SHARED VOTING POWER:6,491, 567 9 SOLE DISPOSITIVE POWER:13,870 10 SHARED DISPOSITIVE POWER:6,491,567 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 6,505,437 shares 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES[ √] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11):4.40%* 14 TYPE OF REPORTING PERSON: IN *Based on 147,225,126shares of Class A Stock outstanding and the 739,170 shares of Class A Stock issuable upon conversion of Class B Stock owned by the filing person and the 1997 Trust, and the 8,000 shares of Class A Stock issuable upon exercise of the filing person’s options. 7 1 NAME OF REPORTING PERSON:Hays N. Golden I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY): Not Applicable 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP:(a) [X] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS: NOT APPLICABLE 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e):[] 6 CITIZENSHIP OR PLACE OF ORGANIZATION: United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER:6,200 8 SHARED VOTING POWER:6,439,007 9 SOLE DISPOSITIVE POWER:6,200 10 SHARED DISPOSITIVE POWER:6,439,007 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 6,445,207 shares 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES[√] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11):4.36%* 14 TYPE OF REPORTING PERSON: IN *Based on 147,225,126shares of Class A Stock outstanding and the 738,810 shares of Class A Stock issuable upon conversion of Class B Stock owned by the filing person and the 1997 Trust. 8 1 NAME OF REPORTING PERSON:Arthur Sulzberger, Jr. I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY): Not Applicable 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP:(a) [X] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS: NOT APPLICABLE 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e):[] 6 CITIZENSHIP OR PLACE OF ORGANIZATION: United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER:968,182 8 SHARED VOTING POWER:6,439,007 9 SOLE DISPOSITIVE POWER:968,182 10 SHARED DISPOSITIVE POWER:6,439,007 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 7,407,189 shares 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES[√] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 4.98%* 14 TYPE OF REPORTING PERSON: IN *Based on 147,225,126shares of Class A Stock outstanding and the 739,770 shares of Class A Stock issuable upon conversion of Class B Stock owned by the filing person and the 1997 Trust, the 73,413 shares of Class A Stock issuable upon vesting of the filing person’s stock-settled restricted stock units and the 740,845 shares of Class A Stock issuable upon exercise of the filing person’s options. 9 This Amendment No. 10 to a Statement on Schedule 13D is being filed jointly by James M. Cohen, Joseph Perpich, Gertrude Golden, Michael Golden, Steven Green, Carolyn Greenspon, Hays N. Golden, and Arthur Sulzberger, Jr. to report (a) the resignations of Arthur Golden, effective April 21, 2006, Cathy J. Sulzberger, effective April 21, 2007,Daniel H. Cohen, effective April 27, 2010, Susan W. Dryfoos, effective April 30, 2011, Lynn G. Dolnick, effective April 28, 2012 and Eric Lax, effective April 28, 2012, as trustees of the trust created under an indenture dated as of June 24, 1997, and amended as of December 14, 2000, between Arthur Ochs Sulzberger, Marian S. Heiskell, Ruth S. Holmberg and Judith P.
